Citation Nr: 0910700	
Decision Date: 03/23/09    Archive Date: 04/01/09

DOCKET NO.  07-03 269A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include depression and anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1953 to July 
1956, and on active duty for training (ACDUTRA) from August 
17, 1957, to August 31, 1957.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied service connection for clinical 
depression and panic anxiety disorders and bilateral hearing 
loss.  The Veteran perfected an appeal of both issues by 
filing a notice of disagreement (NOD) and substantive appeal 
(e.g., VA Form 9 or equivalent statement).  See 38 U.S.C.A. § 
7105(a) (West 2002); 38 C.F.R. § 20.200 (2007).  However, 
during a videoconference hearing in February 2009, the 
Veteran withdrew his appeal regarding the issue of service 
connection for bilateral hearing loss.  38 C.F.R. § 20.204 
(2008).  Therefore, that issue is not in appellate status. 
  
As indicated, the Veteran provided testimony before the 
undersigned Veteran's Law Judge at a videoconference hearing 
in February 2009.  The transcript of the hearing has been 
associated with the claims file and has been reviewed.

Based on statements provided by the Veteran during the 
February 2009 videoconference hearing, it appears the Veteran 
may be raising additional claims, including a claim for 
service connection for tinnitus.  However, the Board may not 
entertain an application for review on appeal unless it 
conforms to the law.  38 U.S.C.A. § 7108 (West 2002).  Here, 
the RO has not fully adjudicated any other issue and the 
Board may not unilaterally take jurisdiction of any 
additional claims.  The RO should request the Veteran to 
clearly indicate what additional claims, if any, he wishes to 
pursue.  The RO should then take appropriate action to 
adjudicate these claims, if any.  In any event, no other 
issue is before the Board at this time.




FINDINGS OF FACT

1.  The Veteran currently has acquired psychiatric disorders, 
diagnosed as recurrent major depression; dysthymic disorder; 
and intermittent explosive disorder.

2.  There is no evidence of an acquired psychiatric disorder 
in service or for many years thereafter.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated by service.  
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of a 
VCAA letter from the RO to the Veteran dated in April 2006.  
This letter effectively satisfied the notification 
requirements of the VCAA consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by (1) informing the Veteran 
about the information and evidence not of record that was 
necessary to substantiate his claim, (2) informing the 
Veteran about the information and evidence the VA would seek 
to provide, and (3) informing the Veteran about the 
information and evidence he was expected to provide.  
See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The Board notes that for claims pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the fourth element requirement that VA request that 
a claimant submit any evidence in his or her possession that 
might pertain to the claim.  See 73 Fed. Reg. 23,353 (Apr. 
30, 2008).  Consequently, the presence and/or absence of 
notice of this element in this case is of no consequence 
because it is no longer required by law.

Moreover, in the VCAA letter dated in April 2006, the RO 
further advised the Veteran that a disability rating and an 
effective date will be assigned if service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Thus, the Veteran has received all required notice in this 
case, such that there is no error in content.

The RO also correctly issued the April 2006 VCAA notice 
letter prior to the June 2006 adverse determination on 
appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini II, 18 Vet. App. at 120.  Thus, there is no 
timing error with regard to the VCAA notice.

With respect to the duty to assist, the RO has secured the 
Veteran's service treatment records (STRs), service personnel 
records (SPRs), VA treatment records, and private treatment 
records as identified and authorized by the Veteran.  The 
Veteran also was afforded an opportunity to testify at a 
videoconference hearing in February 2009, and submitted 
several lay statements in support of his claim.

The Board acknowledges the lack of a VA examination regarding 
the etiology of the Veteran's acquired psychiatric disorder; 
however, such an examination is unnecessary in this case.  In 
this regard, VA must provide a medical examination when there 
is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for VA to 
make a decision on the claim.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 
38 C.F.R. § 3.159(c)(4).  In this case, although there is 
evidence of a current diagnosis of an acquired psychiatric 
disorder, there is no evidence of an injury or disease in 
service or within the presumptive period after service, or of 
persistent or recurrent symptoms following service.  See 
Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996).  Thus, the second and 
third elements of McLendon are not met and a VA examination 
to establish a nexus is not required.  

Therefore, there is no indication that any additional 
evidence remains outstanding; therefore, the duty to assist 
has been met.  38 U.S.C.A. § 5103A.

Analysis

Service connection may be granted if it is shown that the 
Veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation, or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection requires competent evidence showing (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  A demonstration of continuity of symptomatology 
is an alternative method of demonstrating the second and/or 
third Caluza elements discussed above.  Savage, 10 Vet. App. 
at 495-496.  Disorders diagnosed after discharge may still be 
service- connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, supra.  

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
see also 38 C.F.R. § 3.159(a)(2).  

In this regard, the United States Court of Appeals for 
Veterans Claims (Court) emphasized that when a condition may 
be diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  In such 
cases, the Board is within its province to weigh that 
testimony and to make a credibility determination as to 
whether that evidence supports a finding of service 
incurrence and continuity of symptomatology sufficient to 
establish service connection.  Barr v. Nicholson, 21 Vet. 
App. 303, 310 (2007). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

In this case, the Veteran asserts that his acquired 
psychiatric disorder is the result of traumatic events that 
occurred during service, including being "slapped around" 
by someone for running in the shower.  See notice of 
disagreement (NOD) dated in July 2005, VA Form 9 dated in 
February 2007, and videoconference hearing transcript dated 
in February 2009.  

As previously mentioned, the first requirement for any 
service connection claim is the existence of a current 
disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 
225.  In this regard, post-service treatment records indicate 
that a private physician diagnosed the Veteran with recurrent 
major depression, dysthymic disorder, and intermittent 
explosive disorder in June 2006.  See psychiatric assessment 
report by Dr. L.Y., dated in June 2006.  Thus, the evidence 
of record confirms that the Veteran currently has this 
disability.

However, a review of the Veteran's STRs reveals no evidence 
of complaints of, or treatment for, any psychiatric disorder 
or mental health problems, despite the Veteran's assertions 
that he has experienced emotional problems and explosive 
anger since entering the service.  See videoconference 
hearing transcript dated in February 2009.  Significantly, 
the Veteran's separation examination report dated in June 
1956 also found no psychiatric problems or disorders.  
Overall, the lack of a specific diagnosis of an acquired 
psychiatric disorder during service and the absence of any 
symptoms upon separation provides evidence against the claim.  
However, the Board acknowledges that the Veteran is at least 
competent to report experiencing symptoms of an acquired 
psychiatric disorder during service.

Post-service, VA treatment records reveal that the Veteran 
was first diagnosed with anxiety in January 1989, while 
receiving treatment for coronary artery disease.  See medical 
treatment records from Vanderbilt University Hospital dated 
in January 1989.  This diagnosis occurred approximately 33 
years following discharge from service.  Furthermore, the 
Veteran was not diagnosed with depression until June 2006, 
approximately 40 years following discharge from service.  See 
psychiatric assessment report by Dr. L.Y., dated in June 
2006; and videoconference hearing transcript dated in 
February 2009.  In this regard, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit Court) has 
determined that such a lapse of time is an important factor 
for consideration in deciding a service connection claim.  
See Maxson, supra, 230 F.3d at 1332.  Moreover, despite the 
Veteran's assertions that he has experienced emotional 
problems since service, post-service VA and private treatment 
records show no complaints of, or treatment for, any 
emotional problem or psychiatric disorder.  See 
videoconference hearing transcript dated in February 2009.  
In this regard, although he is competent to report 
experiencing symptoms related to a psychiatric disorder since 
service, the Veteran's lay statements as to continuity of 
symptomatology are outweighed by the available medical 
evidence showing no complaints or objective indication of any 
psychiatric problems until decades after discharge from 
service.  See generally Barr v. Nicholson, 21 Vet. App. 303, 
310 (2007).  See also Buchanan v. Nicholson, 451 F.3d 1331, 
1337 (2006) (finding that the Board may weigh the absence of 
contemporaneous medical evidence against the lay evidence in 
determining credibility, but the Board cannot determine that 
lay evidence lacks credibility merely because it is 
unaccompanied by contemporaneous medical evidence).  
Therefore, the Board finds no evidence of non-chronic 
psychiatric disorder in service with continuity of 
symptomatology demonstrated thereafter.  38 C.F.R. 
§ 3.303(b); Savage, 10 Vet. App. 494-97.  
    
As to a nexus between the Veteran's current acquired 
psychiatric disorder and his active military service, a 
private physician in June 2006 appeared to link the Veteran's 
acquired psychiatric disorder to his military service, noting 
that the Veteran reported to be a calm person prior to 
entering military service, but has become more irritable and 
temperamental since then.  See psychiatric assessment report 
by Dr. L.Y., dated in June 2006.  However, the Board finds 
this assessment to be of limited probative value because it 
appears that to be based on the Veteran's reported history.  
In this regard, medical history provided by a Veteran and 
recorded or transcribed by an examiner without additional 
enhancement or analysis is not competent medical evidence.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  However, the 
Court has held that VA cannot reject a medical opinion simply 
because it is based on a history supplied by the Veteran; the 
critical question is whether that history was accurate and 
credible.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); 
see, e. g., Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) 
(reliance on a Veteran's statement renders a medical report 
incredible only if the Board rejects the statements of the 
Veteran).  Here, despite the Veteran's assertions of 
experiencing trauma and emotional problems in service, there 
is simply no evidence in his STRs that support these 
assertions.  Further, no evidence of record, both in-service 
and post-service, supports the June 2006 physician's finding 
of a link between the Veteran's service and his acquired 
psychiatric disorder.  As such, the Board concludes that the 
June 2006 private physician's opinion, which is not supported 
by the Veteran's STRs or medical evidence of record, is of 
limited probative weight.  

Thus, the Board finds that post-service medical records, as a 
whole, provide very negative evidence against the Veteran's 
acquired psychiatric disorder claim as they reveal an 
acquired psychiatric disorder that began decades after 
service with no connection to service. 

The Board emphasizes that although the Veteran is competent 
to state that he has experienced symptoms of an acquired 
psychiatric disorder over time, he is not competent to render 
an opinion as to the medical etiology of the disorder, absent 
evidence showing that he has medical training or expertise.  
See 38 C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d at 1377; 
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
Although the Veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  38 
U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).


ORDER

Service connection for an acquired psychiatric disorder, to 
include depression and anxiety disorder is denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


